Exhibit 10.1

 

Execution Version

 

THIRD AMENDMENT

TO CREDIT AND GUARANTY AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
dated as of April 19, 2018 and is entered into by and among APLP HOLDINGS
LIMITED PARTNERSHIP, a limited partnership formed under the laws of the Province
of Ontario, Canada (the “Borrower”), by its general partner, ATLANTIC POWER GP
II INC., a corporation organized under the laws of the Province of British
Columbia, Canada (in such capacity, the “General Partner”), ATLANTIC POWER
CORPORATION, a corporation organized under the laws of the Province of British
Columbia, Canada (the “Sponsor”), GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman
Sachs”), as Administrative Agent (“Administrative Agent”), acting with the
consent of the Requisite Lenders and, for purposes of Section VIII hereof, the
GUARANTORS listed on the signature pages hereto, and is made with reference to
that certain CREDIT AND GUARANTY AGREEMENT dated as of April 13, 2016, as
amended by that certain First Amendment to Credit and Guaranty Agreement, dated
as of April 17, 2017, and as further amended by that certain Second Amendment to
Credit and Guaranty Agreement, dated as of October 18, 2017  (and as further
amended through the date hereof, the “Credit Agreement”) by and among the
Borrower, by its General Partner, the Sponsor and the subsidiaries of the
Borrower named therein, as Guarantors, the Lenders and L/C Issuers party thereto
from time to time, the Administrative Agent and the Collateral
Agent.  Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Credit Agreement after giving effect to this
Amendment.

RECITALS

WHEREAS, the Credit Parties have requested that the Requisite Lenders agree to
amend certain provisions of the Credit Agreement as provided for herein;

WHEREAS, subject to the conditions set forth herein, each Lender that has
delivered their counterpart signature of this Amendment to the Administrative
Agent in accordance with instructions given to the Lenders for delivery of such
signatures hereby agrees to such amendment relating to the Credit Agreement as
hereinafter set forth;

WHEREAS, each Term Loan Lender under the Credit Agreement immediately prior to
the Third Amendment Effective Date (collectively, the “Existing Term Loan
Lenders”) that executes and delivers a consent to this Amendment in the form of
the “Term Loan Lender Consent” attached hereto as Annex I (a “Term Loan Lender
Consent”) and selects Option A thereunder (the “Continuing Term Loan Lenders”)
hereby agrees to the terms and conditions of this Amendment;

WHEREAS, each Existing Term Loan Lender that executes and delivers a Term Loan
Lender Consent and selects Option B thereunder (the “Cash Roll Term Loan
Lenders” and, together with the Continuing Term Loan Lenders, the “Consenting
Term Loan Lenders”) hereby agrees to the terms and conditions of this Amendment
and agrees that it shall execute, or shall be deemed to have executed, a
counterpart of the Master Assignment and Assumption Agreement substantially in
the form attached hereto as Annex III (a “Master Assignment”) and





 

--------------------------------------------------------------------------------

 



 

shall in accordance therewith sell all of its existing Term Loans as specified
in the applicable Master Assignment and commits to repurchase a like amount of
the repriced Term Loans via assignment post-closing, as further set forth in
this Amendment;

WHEREAS, each Existing Term Loan Lender that fails to execute and return a Term
Loan Lender Consent by 12:00 p.m. (New York City time), on April 6, 2018 (the
“Consent Deadline”) (each, a “Non-Consenting Term Loan Lender”) shall, in
accordance with Section 2.24 of the Credit Agreement, assign and delegate,
without recourse (in accordance with Section 10.6 of the Credit Agreement), all
of its interests, rights and obligations under the Credit Agreement and the
related Credit Documents in respect of its existing Term Loans to an assignee
that shall assume such obligations as specified in the applicable Master
Assignment and Assumption Agreement substantially in the form attached hereto as
Annex III (a “Master Assignment”), as further set forth in this Amendment;

WHEREAS, each Revolving Lender holding Revolving Loans immediately prior to the
Third Amendment Effective Date  (the “Existing Revolving Loans”) or unused
Revolving Commitments immediately prior to the Third Amendment Effective Date
(the “Existing Revolving Commitments” and, such Revolving Lenders holding such
Existing Revolving Loans or Existing Revolving Commitments, the “Existing
Revolving Lenders” and, together with the Existing Term Loan Lenders, the
“Existing Lenders”) that executes and delivers a consent to this Amendment in
the form of the “Revolving Lender Consent” attached hereto as Annex II (a
“Revolving Lender Consent”, and the Revolving Lender Consents together with the
Term Loan Lender Consents, the “Lender Consents”) (collectively, the “Consenting
Revolving Lenders” and, together with the Consenting Term Loan Lenders, the
“Consenting Lenders”) will, by the fact of such execution and delivery, be
deemed to have consented to the terms of this Amendment;

WHEREAS, each Existing Revolving Lender that fails to execute and return a
Revolving Lender Consent by the Consent Deadline (each, a “Non-Consenting
Revolving Lender”) shall, in accordance with Section 2.24 of the Credit
Agreement, assign and delegate, without recourse (in accordance with Section
10.6 of the Credit Agreement), all of its interests, rights and obligations
under the Credit Agreement and the related Credit Documents in respect of its
Existing Revolving Loans and Existing Revolving Commitments to an assignee that
shall assume such obligations as specified in the applicable Master Assignment,
as further set forth in this Amendment; and

WHEREAS, each Credit Party party hereto (collectively, the “Reaffirming
Parties”, and each, a “Reaffirming Party”) expects to realize substantial direct
and indirect benefits as a result of this Amendment becoming effective and the
consummation of the transactions contemplated hereby and agrees to reaffirm its
obligations pursuant to the Credit Agreement, the Collateral Documents, and the
other Credit Documents to which it is a party.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:





2

--------------------------------------------------------------------------------

 



 

SECTION I.     AMENDMENTS TO CREDIT AGREEMENT.

1.1       Amendments to Section 1: Definitions.

A.     Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:

“Third Amendment” means that certain Third Amendment Agreement to Credit and
Guaranty Agreement dated as of April 19, 2018 among the Borrower, by its General
Partner, the Administrative Agent, the Lenders and the Guarantors listed on the
signature pages thereto.

“Third Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section III of the Third Amendment.

B.     Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Applicable Margin” as follows:

“Applicable Margin” means (a) prior to the Third Amendment Effective Date, (1)
with respect to Revolving Loans that are Eurodollar Rate Loans and Letter of
Credit Fees, 3.50%  per annum and with respect to Revolving Loans that are Base
Rate Loans or Canadian Prime Rate Loans, 2.50%  per annum and (2) with respect
to Term Loans that are Eurodollar Rate Loans, 3.50%  per annum and with respect
to Term Loans that are Base Rate Loans, 2.50%  per annum, and (b) from and after
the Third Amendment Effective Date, (1) with respect to Revolving Loans that are
Eurodollar Rate Loans and Letter of Credit Fees, 3.00%  per annum and with
respect to Revolving Loans that are Base Rate Loans or Canadian Prime Rate
Loans, 2.00%  per annum and (2) with respect to Term Loans that are Eurodollar
Rate Loans, 3.00%  per annum and with respect to Term Loans that are Base Rate
Loans, 2.00%  per annum.

1.2       Amendments to Section 2.14.

Section 2.14(c) of the Credit Agreement is hereby amended by replacing the
phrase “the date that is six (6) months after the Second Amendment Effective
Date (provided that the reduction in the interest rate as implemented by the
Second Amendment shall not be considered a Repricing Transaction)” therein with
the phrase “the date that is six (6) months after the Third Amendment Effective
Date (provided that the reduction in the interest rate as implemented by the
Third Amendment shall not be considered a Repricing Transaction)” in each of
such places it appears in such Section (such amendment, along with the
Amendments in Sections 1.1(A) and Sections 1.1(B) above, the “Repricing
Amendments”).

SECTION II.    CONTINUATION OF EXISTING LOANS; NON-CONSENTING LENDERS; OTHER
TERMS AND AGREEMENTS.

2.1       Continuing Lenders.  Each Existing Term Loan Lender selecting Option A
on the Term Loan Lender Consent hereby consents and agrees to this
Amendment.  Each Existing





3

--------------------------------------------------------------------------------

 



 

Revolving Lender executing and delivering a Revolving Lender Consent hereby
consents and agrees to this Amendment.

2.2       Cash Roll Term Loan Lenders.  Each Existing Term Loan Lender hereto
selecting Option B on the Term Loan Lender Consent hereby consents and agrees
(subject to the effectiveness of the assignment referred to in the following
clause (ii)) to (i) this Amendment, (ii) sell the entire principal amount of its
existing Term Loans via an assignment on the Third Amendment Effective Date
pursuant to a Master Assignment and (iii) commit to repurchase a like amount of
the repriced Term Loans via an assignment after the Third Amendment Effective
Date.  By executing a Term Loan Lender Consent and selecting Option B, each Cash
Roll Term Loan Lender shall be deemed to have executed a counterpart to the
applicable Master Assignment to give effect, solely upon the consent and
acceptance by the Replacement Lender, to the assignment described in clause (ii)
of the immediately preceding sentence.

2.3       Non-Consenting Term Loan Lenders.  The Borrower hereby gives notice to
each Non-Consenting Term Loan Lender that, upon receipt of Lender Consents from
the Existing Lenders constituting the Requisite Lenders prior to the Third
Amendment Effective Date, if such Non-Consenting Term Loan Lender has not
executed and delivered a Term Loan Lender Consent on or prior to the Consent
Deadline, such Non-Consenting Term Loan Lender shall, pursuant to Section 2.24
of the Credit Agreement, execute within one (1) Business Day after the Third
Amendment Effective Date or be deemed to have executed a counterpart of the
applicable Master Assignment and shall in accordance therewith sell its Existing
Terms Loans as specified in the Master Assignment.  Pursuant to the Master
Assignment, each Non-Consenting Term Loan Lender shall sell and assign the
principal amount of its Existing Term Loans as set forth in Schedule I to the
Master Assignment, as such Schedule is completed by the Administrative Agent on
or prior to the Third Amendment Effective Date, to Goldman Sachs, as assignee
(in such capacity the “Replacement Lender”) under such Master Assignment, solely
upon the consent and acceptance by the Replacement Lender.  The Replacement
Lender shall be deemed to have consented to this Amendment with respect to such
purchased Term Loans at the time of such assignment.

2.4       Non-Consenting Revolving Lenders.  The Borrower hereby gives notice to
each Non-Consenting Revolving Lender that, upon receipt of Lender Consents from
the Existing Lenders constituting the Requisite Lenders prior to the Third
Amendment Effective Date, if such Non-Consenting Revolving Lender has not
executed and delivered a Revolving Lender Consent on or prior to the Consent
Deadline, such Non-Consenting Revolving Lender shall, pursuant to Section 2.24
of the Credit Agreement, execute within one (1) Business Day after the Third
Amendment Effective Date or be deemed to have executed a counterpart of the
applicable Master Assignment and shall in accordance therewith sell its Existing
Revolving Loans and Existing Revolving Commitments as specified in the Master
Assignment.  Pursuant to the Master Assignment, each Non-Consenting Revolving
Lender shall sell and assign the principal amount of its Existing Revolving
Loans and Existing Revolving Commitments as set forth in Schedule I to the
Master Assignment, as such Schedule is completed by the Administrative Agent on
or prior to the Third Amendment Effective Date, to the Replacement Lender under
such Master Assignment, solely upon the consent and acceptance by the
Replacement Lender.  The Replacement Lender shall be deemed to have consented to
this Amendment with respect to such purchased Revolving Loans and Revolving
Commitments at the time of such assignment.





4

--------------------------------------------------------------------------------

 



 

SECTION III.     CONDITIONS TO EFFECTIVENESS.

The Repricing Amendments shall become effective as of the date hereof only upon
the satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Third Amendment
Effective Date”):

A.     Execution. Administrative Agent shall have received a counterpart
signature page of this Amendment duly executed by (i) each of the Credit Parties
and the General Partner, (ii) the Lenders under the Credit Agreement consisting
of at least the Requisite Lenders and (iii) the Administrative Agent.

B.     Fees; Interest.

(a)     The Administrative Agent shall have received (i) all fees, costs,
expenses and other amounts due and payable on or prior to the Third Amendment
Effective Date, including, to the extent invoiced, reimbursement or other
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder or any other Credit Document and (ii) for the account of each
Lender, all interest accrued but unpaid on all existing Loans through the Third
Amendment Effective Date.

(b)     The Arrangers, as Repricing Arrangers (as defined below), shall have
each received all fees due and payable under that certain engagement letter,
dated as of April 3, 2018, by and among the Sponsor and the Arrangers (the
“Third Amendment Engagement Letter”), and the fee letters between the Sponsor
and each Arranger, dated as of April 3, 2018, respectively.

C.     Legal Opinions.  The Administrative Agent shall have received a favorable
opinion of (a) Norton Rose Fulbright US LLP, New York, Delaware and California
special counsel to the Credit Parties and (b) Goodmans LLP, Burnet, Duckworth &
Palmer LLP and MLT Atkins LLP, local Canadian counsel to the Credit Parties,  in
each case in form and substance satisfactory to the Administrative Agent.

D.     Third Amendment Effective Date Certificate.  The Administrative Agent
shall have received a certificate signed by a Responsible Officer of the
Borrower as to the matters set forth in paragraphs (F) and (G) of this Section
III.

E.      Organizational Documents; Incumbency.  The Administrative Agent shall
have received, in respect of each Credit Party and the General Partner, a
certificate dated as of the Third Amendment Effective Date of the secretary or
an assistant secretary or director (or such other officer reasonably acceptable
to the Administrative Agent) of such party, in form and substance reasonably
satisfactory to the Administrative Agent, certifying (i) that either (A)
attached thereto is a true and complete and up to date copy of the
Organizational Documents including any certificate on change of name and all
amendments thereto of such Credit Party or the General Partner, as applicable,
certified as of a recent date by the Secretary of State (or comparable
Governmental Authority) of its jurisdiction of organization (where applicable),
and that the same has not been amended since the date of such certification or
(B) the Organizational Documents of such Credit Party or the General Partner, as
applicable, delivered on the Effective Date to the Administrative Agent have not
been amended and are in full force and effect; (ii) that





5

--------------------------------------------------------------------------------

 



 

either (A) attached thereto is a true and complete copy of the bylaws or
comparable governing documents of such Credit Party or the General Partner, as
applicable, as then in effect and as in effect at all times without amendment of
supersession from the date on which the resolutions referred to in clause (iii)
below were adopted to and including the date of such certificate or (B) that the
bylaws or comparable governing documents of such Credit Party or the General
Partner, as applicable, delivered on the Effective Date to the Administrative
Agent have not been amended and are in full force and effect; (iii) that
attached thereto is a true and complete copy of resolutions of the board of
directors or similar governing body of such Credit Party (or, in the case of a
limited partnership, of the general partner, acting on behalf of such limited
partnership) and the General Partner, acting in its own capacity, approving and,
to the extent required in any jurisdiction, resolutions of the meeting of
shareholders of a Credit Party (or, in the case of a limited partnership, of the
general partner, acting on behalf of such limited partnership) and the General
Partner, acting in its own capacity, in each case, authorizing the execution,
delivery and performance of this Amendment and any related Credit Documents to
which it is a party which are in full force and effect without amendment or
supersession as of the date of the certificate; (iv) a good standing certificate
(to the extent such concept is known in the relevant jurisdiction) from the
applicable Governmental Authority of such Credit Party’s or the General
Partner’s, as applicable, jurisdiction of incorporation, organization or
formation dated the Third Amendment Effective Date or a recent date prior
thereto; and (v) as to the incumbency and genuineness of the signature of each
officer, director or other comparable authorized manager or attorney of such
Credit Party or the General Partner, as applicable, executing this Amendment or
any of such other Credit Documents, and attaching all such copies of the
documents described above.

F.       No Default.  No Default or Event of Default has occurred and is
continuing both before and immediately after giving effect to the transactions
contemplated hereby.

G.      Representations and Warranties.  The representations and warranties of
the Borrower and each of the Guarantors set forth in Section IV of this
Amendment are true and correct.

H.      Master Assignment.  The Replacement Lender shall have executed and
delivered the Master Assignment contemplated by Section II above and all
conditions to the consummation of the assignments in accordance with Section II
above shall have been satisfied and such assignments shall have been
consummated.

I.        Non-Consenting Lenders.  The Borrower shall have, substantially
concurrently with the effectiveness of this Amendment, paid to all
Non-Consenting Term Loan Lenders and Non-Consenting Revolving Lenders all
indemnities, fees, cost reimbursements and other Obligations (other than
interest payable under Section III.B. above and principal and all other amounts
paid to such Non-Consenting Term Loan Lender or Non-Consenting Revolving Lender
under Section II above), if any, then due and owing to such Non-Consenting Term
Loan Lenders and Non-Consenting Revolving Lenders under the Credit Agreement and
the other Credit Documents (immediately prior to the Third Amendment Effective
Date).

J.       Necessary Consents. Each Credit Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.





6

--------------------------------------------------------------------------------

 



 

SECTION IV.     REPRESENTATIONS AND WARRANTIES.

In order to induce the other parties hereto to enter into this Amendment and to
amend the Credit Agreement in the manner provided herein, each Credit Party
represents and warrants to each of the Lenders and the Administrative Agent
that, as of the Third Amendment Effective Date:

A.     Corporate Power and Authority.  Each Credit Party, which is party hereto,
has all requisite power and authority to enter into this Amendment and to carry
out the transactions contemplated by, and perform its obligations under, the
Credit Agreement as amended by this Amendment (the “Amended Agreement”) and the
other Credit Documents.

B.     Authorization of Agreements.  The execution and delivery of this
Amendment and the performance of the Amended Agreement and the other Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party.

C.     No Conflict.  The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of Holdings, the Borrower or any Credit Party or (B) any applicable order of any
court or any rule, regulation or order of any Governmental Authority, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any Contractual Obligation of the
applicable Credit Party, where any such conflict, violation, breach or default
referred to in clause (i) or (ii) of this Section IV.C., individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect, (iii)
except as permitted under the Amended Agreement, result in or require the
creation or imposition of any Lien upon any of the properties or assets of each
Credit Party (other than any Liens created under any of the Credit Documents in
favor of Administrative Agent on behalf of Lenders), or (iv) require any
approval of stockholders or partners or any approval or consent of any Person
under any Contractual Obligation of each Credit Party, except for such approvals
or consents which will be obtained on or before the Third Amendment Effective
Date and except for any such approvals or consents the failure of which to
obtain will not have a Material Adverse Effect.

D.     Governmental Consents.  No action, consent or approval of, registration
or filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by the Borrower and Holdings of the Amended
Agreement and the other Credit Documents, except for such actions, consents and
approvals the failure to obtain or make which could not reasonably be expected
to result in a Material Adverse Effect or which have been obtained and are in
full force and effect.

E.     Binding Obligation.  This Amendment and the Amended Agreement have been
duly executed and delivered by each of the Credit Parties party thereto and each
constitutes a legal, valid and binding obligation of such Credit Party to the
extent a party thereto, enforceable against such Credit Party in accordance with
its terms, except as enforceability may be limited by





7

--------------------------------------------------------------------------------

 



 

bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

F.     Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties (a) contained in Section 4 of the Amended
Agreement (other than Section 4.24) are and will be true and correct in all
material respects on and as of the Third Amendment Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date and (b) contained in Section 4.24 of the Amended Agreement are and
will be true and correct in all material respects on and as of the Third
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties (x) specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date, or (y) have been updated,
modified, supplemented or otherwise superseded by information contained in the
most recent Form 10-K and Form 10-Q and any Form 8-K (to the extent such Form
8-K was filed on or after the date of the most recent Form 10-Q) filed by the
Sponsor with the Securities and Exchange Commission, in which case they were
true and correct in all material respects on and as of the date of the most
recent Form 10-K and Form 10-Q and any such Form 8-K and will be true and
correct in all material respects on and as of the Third Amendment Effective Date
to the same extent as though made on and as of that date;  provided that, in
each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof.

G.     Absence of Default.  No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default.

SECTION V.     BORROWER’S CONSENT.

For purposes of Section 10.6 of the Credit Agreement, the Borrower hereby
consents to any assignee of the Replacement Lender or any of its respective
Affiliates (in each case otherwise being an Eligible Assignee) becoming a Term
Loan Lender and/or Revolving Lender, as applicable, in connection with the
syndication of the Term Loans and Revolving Commitments acquired by the
Replacement Lender pursuant to Section II hereof.

SECTION VI.     REPRICING ARRANGERS.

The Credit Parties and the Lenders party hereto agree that (a) the Arrangers, in
their respective capacities as joint lead arrangers with respect to this
Amendment (collectively, the “Repricing Arrangers”), shall be entitled to the
privileges, indemnification, immunities and other benefits afforded to the
Arrangers under the Amended Agreement and (b) except as otherwise agreed to in
writing by the Borrower, the General Partner and the Repricing Arrangers, the
Repricing Arrangers shall have no duties, responsibilities or liabilities with
respect to this Amendment, the Amended Agreement or any other Credit Document.





8

--------------------------------------------------------------------------------

 



 

SECTION VII.     INDEMNIFICATION.

Each Credit Party hereby confirms that the indemnification provisions set forth
in Section 10.3 of the Amended Agreement shall apply to this Amendment and the
transactions contemplated hereby.

SECTION VIII.     REAFFIRMATION.

Each of the Reaffirming Parties, as party to the Credit Agreement and certain of
the Collateral Documents and the other Credit Documents, in each case as
amended, supplemented or otherwise modified from time to time, hereby (i)
acknowledges and agrees that all of its obligations under the Credit Agreement,
the Collateral Documents and the other Credit Documents to which it is a party
are reaffirmed and remain in full force and effect on a continuous basis, (ii)
reaffirms (A) each Lien granted by it to the Administrative Agent for the
benefit of the Secured Parties and (B) any guaranties made by it pursuant to the
Credit Agreement, (iii) acknowledges and agrees that the grants of security
interests by it contained in any Collateral Document to which it is a party
shall remain, in full force and effect after giving effect to this Amendment,
and (iv) agrees that the Obligations include, among other things and without
limitation, the prompt and complete payment and performance by the Borrower when
due and payable (whether at the stated maturity, by acceleration or otherwise)
of principal and interest on, and premium (if any) on, the Term Loans under the
Amended Agreement.  Nothing contained in this Amendment shall be construed as
substitution or novation of the obligations outstanding under the Credit
Agreement or the other Credit Documents, which shall remain in full force and
effect, except to any extent modified hereby

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Credit Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Credit Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.

SECTION IX.     ADMINISTRATIVE AGENT.

The Credit Parties acknowledge and agree that Goldman Sachs, in its capacity as
administrative agent under the Credit Agreement, will serve as Administrative
Agent under this Amendment and under the Amended Agreement.

SECTION X.     MISCELLANEOUS.

A.     Reference to and Effect on the Credit Agreement and the Other Credit
Documents.

(i)       On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a





9

--------------------------------------------------------------------------------

 



 

reference to the Credit Agreement as amended by this Amendment.

(ii)      Except as specifically amended by this Amendment, the Credit Agreement
and the other Credit Documents shall remain in full force and effect and are
hereby ratified and confirmed.

(iii)     The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.

(iv)     This Amendment shall be deemed to be a Credit Document as defined in
the Credit Agreement.

B.     Headings.  Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

C.     Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

D.    Jurisdiction; Waiver of Jury Trial.  The provisions of Sections 10.15 and
10.16 of the Credit Agreement pertaining to consent to jurisdiction, service of
process, and waiver of jury trial are hereby incorporated by reference herein,
mutatis mutandis.

E.     Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.  Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or in electronic format (e.g., “pdf” or “tif” file
format) shall be effective as delivery of a manually executed counterpart of
this Amendment.

F.     Severability.  Any term or provision of this Amendment which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Amendment or affecting the validity or enforceability of any of the terms or
provisions of this Amendment in any other jurisdiction.  If any provision of
this Amendment is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as would be enforceable.

[Remainder of this page intentionally left blank.]

 

 



10

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

 

BORROWER:

APLP HOLDINGS LIMITED PARTNERSHIP

 

By: Atlantic Power GP II, Inc., its General Partner

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Chief Financial Officer

 

 

 

 

SPONSOR:

ATLANTIC POWER CORPORATION

 

 

 

By:

/s/ Terrence Ronan

 

Name: 

Terrence Ronan

 

Title:

Chief Financial Officer

 

 





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 



 

 

 

 

GUARANTORS:

 

ATLANTIC POWER LIMITED PARTNERSHIP

 

By: Atlantic Power GP Inc., its General Partner

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Chief Financial Officer

 

 

 

 

 

AP (CURTIS PALMER) LLC

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 

 

 

 

 

AP POWER HOLDINGS LLC

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 

 

 

 

 

AP USGP HOLDINGS, LLC

 

By: Atlantic Power (US) GP Holdings, Inc., its sole member

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 

 

 

 

 

APDC, INC.

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 



 

 

 

 

GUARANTORS (cont.):

 

 

 

APPLIED ENERGY LLC

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 

 

 

 

 

ATLANTIC POWER (COASTAL RIVERS) CORPORATION

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Chief Financial Officer

 

 

 

 

 

ATLANTIC POWER ENERGY SERVICES (CANADA) INC.

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Chief Financial Officer

 

 

 

 

 

ATLANTIC POWER ENERGY SERVICES (US) LLC

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 

 

 

 

 

ATLANTIC POWER ENTERPRISES LLC

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 



 

 

 

 

GUARANTORS (cont.):

 

 

 

ATLANTIC POWER FPLP HOLDINGS LLC

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 

 

 

 

 

ATLANTIC POWER GP INC.

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Chief Financial Officer

 

 

 

 

 

ATLANTIC POWER GP II, INC.

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Chief Financial Officer

 

 

 

 

 

ATLANTIC POWER HOLDINGS LLC

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 



 

 

 

 

 

GUARANTORS (cont.):

 

 

 

ATLANTIC POWER PREFERRED EQUITY LTD.

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Chief Financial Officer

 

 

 

 

 

ATLANTIC POWER (US) GP

 

By: Atlantic Power (US) GP Holdings, Inc., its General Partner

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Chief Financial Officer

 

 

 

 

 

ATLANTIC POWER (US) GP HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Chief Financial Officer

 

 

 

 

 

ATLANTIC POWER USA LLC

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 



 

 

 

GUARANTORS (cont.):

 

 

 

ATLANTIC POWER USA HOLDINGS LLC

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 

 

 

 

 

ATLANTIC POWER USA VENTURES LLC

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 

 

 

 

 

ATLANTIC POWER (WILLIAMS LAKE) LTD.

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Chief Financial Officer

 

 

 

 

 

CURTIS/PALMER HYDROELECTRIC COMPANY L.P.

 

By: Curtis Palmer LLC, its General Partner

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 

 

 

 

 

CURTIS PALMER LLC

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 



 

 

 

GUARANTORS (cont.):

 

 

 

EF KENILWORTH LLC

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 

 

 

 

 

EF OXNARD LLC

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 

 

 

 

 

FREDERICKSON POWER MANAGEMENT INC.

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 

 

 

 

 

MANCHIEF LLC

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 

 

 

 

 

MANCHIEF HOLDING LLC

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 

 

 

 

 

MANCHIEF POWER COMPANY LLC

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 



 

 

 

 

GUARANTORS (cont.):

 

 

 

MORRIS COGENERATION, LLC

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 

 

 

ATLANTIC MIDWAY VENTURES LLC

 

 

 

 

 

 

 

By:

/s/ Terrence Ronan

 

Name:

Terrence Ronan

 

Title:

Vice President

 





[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 



 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

as Administrative Agent

 

 

 

By:

                         /s/ Douglas Tansey

 

Authorized Signatory

 

 

 

 



[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 



ANNEX I TO THIRD AMENDMENT

 

TERM LOAN LENDER CONSENT TO

THIRD AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

[NAME OF TERM LOAN LENDER], as a Term Loan Lender

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

[[For Term Loan Lenders requiring a second signature block]

 

 

 

By

 

 

Name:

 

 

Title:]

 

 

PROCEDURE FOR TERM LOAN LENDERS:

 

The above-named Term Loan Lender elects to:

 

OPTION A  – CONSENT TO AMENDMENT AND CONTINUATION OF EXISTING TERM LOANS
(CASHLESS OPTION): ☐ Consent and agree to the Third Amendment and continue as a
Term Loan Lender under the Credit Agreement after giving effect to the Third
Amendment.

OPTION B – CONSENT TO AMENDMENT VIA CASH SETTLEMENT: ☐ Consent to the Third
Amendment and agree to sell all of its existing Term Loans to the Replacement
Lender pursuant to a Master Assignment.

 

 



Annex I

--------------------------------------------------------------------------------

 



 

ANNEX II TO THIRD AMENDMENT

 

REVOLVING LENDER CONSENT TO

THIRD AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

[NAME OF REVOLVING LENDER], as a Revolving Lender

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

[[For Revolving Lenders requiring a second signature block]

 

 

 

By

 

 

Name:

 

 

Title:]

 

 

 



Annex II

--------------------------------------------------------------------------------

 



 

ANNEX III TO THIRD AMENDMENT

 

FORM OF MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Master Assignment”) is dated as
of the Effective Date set forth below and is entered into by and between each
Assignor identified in Section 1 below (each, an “Assignor”) and Goldman Sachs
Lending Partners LLC (the “Assignee”).  Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

For an agreed consideration, each Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the applicable Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the applicable
Assignor’s rights and obligations in its capacity as a Term Loan Lender and/or
Revolving Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest of all of the applicable Assignor’s outstanding rights and
obligations under the respective facilities identified opposite such Assignor’s
name on Schedule I hereto (including, without limitation, any letters of credit,
guaranties, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the applicable Assignor (in its capacity as a
Term Loan Lender and/or Revolving Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the applicable Assignor to the Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”).  Such sale and assignment is without recourse to any
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by any Assignor.

By purchasing the Assigned Interest, the Assignee agrees that, for purposes of
that certain Third Amendment to Credit and Guaranty Agreement, dated as of April
19, 2018 (the “Third Amendment”), by and among the Borrower,  by its General
Partner, the Sponsor and certain subsidiaries of the Borrower, as Guarantors,
the Requisite Lenders, the Replacement Lender and the Consenting Lenders
referred to therein and the Administrative Agent, it shall be deemed to have
consented and agreed to the Third Amendment.

 

 

 

 

1.

Assignor:

Each person identified on Schedule I hereto

 





ANNEX III-1

--------------------------------------------------------------------------------

 



 

 

 

 

2.

Assignee:

GOLDMAN SACHS LENDING PARTNERS LLC

3.

Borrower:

APLP HOLDINGS LIMITED PARTNERSHIP

4.

Administrative Agent:

GOLDMAN SACHS LENDING PARTNERS LLC, as the administrative agent under the Credit
Agreement

5.

Credit Agreement:

The Credit and Guaranty Agreement, dated as of April 13, 2016, as amended by
that certain First Amendment to Credit and Guaranty Agreement, dated as of April
17, 2017, and as further amended by that certain Second Amendment to Credit and
Guaranty Agreement, dated as of October 18, 2017 (as it may be further amended,
restated, extended, supplemented or otherwise modified from time to time; the
terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among the Borrower, by its General Partner, ATLANTIC
POWER GP II INC., ATLANTIC POWER CORPORATION (“Sponsor”) and certain
subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS BANK USA and BANK OF AMERICA, N.A. (“Bank of America”),  as
L/C Issuers, GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman Sachs”) and Bank of
America, as Joint Syndication Agents, Goldman Sachs as Administrative Agent
(together with its permitted successors in such capacity, “Administrative
Agent”) and as Collateral Agent (together with its permitted successors in such
capacity, “Collateral Agent”), Goldman Sachs, MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED,  RBC CAPITAL MARKETS, THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., a member of MUFG, a global financial group, WELLS FARGO SECURITIES, LLC,
and INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, in their
respective capacities as Arrangers and Bookrunners.

6.

Assigned Interests:

As indicated on Schedule I hereto.

 

 

 

Effective Date:   April 19, 2018

 





ANNEX III-2

--------------------------------------------------------------------------------

 



 

The terms set forth in this Assignment are hereby agreed to:

 

 

 

ASSIGNEE:

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC

 

 

 

 

 

By:

 

 

Authorized Signatory

 

Consented to and Accepted:

GOLDMAN SACHS LENDING PARTNERS LLC,  
as Administrative Agent

 

 

 

 

By:

 

 

Authorized Signatory

 

 

 

Consented to:

APLP HOLDINGS LIMITED PARTNERSHIP, as Borrower, by its General Partner, ATLANTIC
POWER GP II INC.

 

 

 

 

 

 

 

By:

 

 

Authorized Signatory

 

 





ANNEX III-3

--------------------------------------------------------------------------------

 



 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR MASTER ASSIGNMENT

AND ASSUMPTION AGREEMENT

1.         Representations and Warranties.

1.1       Assignor.  Each Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with any Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document delivered pursuant thereto, other
than this Assignment (herein collectively the “Credit Documents”), or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

1.2       Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the Effective Date of the assignment, it shall be bound by the provisions
of the Credit Agreement and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest, and (vii)  attached to this
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement (in particular, as prescribed in Section 2.21(c)
thereof), duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such





ANNEX III-4

--------------------------------------------------------------------------------

 



 

documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

2.         Payments.  All payments with respect to the Assigned Interests shall
be made on the Effective Date as follows:

2.1       From and after the Effective Date of the assignment, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
applicable Assignor for amounts which have accrued to but excluding the
Effective Date of the assignment and to the Assignee for amounts which have
accrued from and after the Effective Date of the assignment.  Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
of the assignment to the Assignee.

3.         General Provisions.  This Assignment shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment.  THIS ASSIGNMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT
IN THE APPLICATION OF ANY LAW OTHER THAN THE STATE OF NEW YORK.

[Remainder of page intentionally left blank.]

 





ANNEX III-5

--------------------------------------------------------------------------------

 



 

SCHEDULE I TO

MASTER ASSIGNMENT AND ASSUMPTION

 

Term Loans

 

 

 

 

 

Assignor

Aggregate Amount of
Commitments/Loans
for all Lenders

Amount of
Commitment/Loans
Assigned

Percentage Assigned of
Commitment/Loans1

[  ]

$[  ]

$[  ]

[  ]%

[  ]

$[  ]

$[  ]

[  ]%

 

Revolving Commitments/Revolving Loans

 

 

 

 

 

Assignor

Aggregate Amount of
Commitments/Loans
for all Lenders

Amount of
Commitment/Loans
Assigned

Percentage Assigned of
Commitment/Loans2

[  ]

$[  ]

$[  ]

[  ]%

[  ]

$[  ]

$[  ]

[  ]%

 

 

 

 

 

--------------------------------------------------------------------------------

1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

ANNEX III-6

--------------------------------------------------------------------------------